--------------------------------------------------------------------------------

Exhibit 10.31
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (this “Agreement”), effective as
of December 31, 2008 (the “Amendment Date”), is between Rosetta Resources Inc.,
a Delaware corporation (“Employer”), and Randy L. Limbacher (“Executive”), and
supersedes and replaces that certain Employment Agreement between Employer and
Executive dated November 1, 2007.


WHEREAS, Executive has been employed as President and Chief Executive Officer of
Employer ; and


WHEREAS, the parties desire to amend and restate the Employment Agreement dated
as of November 1, 2007, all as herein provided;


NOW, THEREFORE, the parties hereto agree as follows:


1.              Definitions.  As used in this Agreement, the following terms
have the following meanings:


(a)            “Affiliate” means, with respect to any entity, any other
corporation, organization, association, partnership, sole proprietorship or
other type of entity, whether incorporated or unincorporated, directly or
indirectly controlling or controlled by or under direct or indirect common
control with such entity.


(b)            “Annual Period” means the time period of each year beginning on
the first day of the Employment Term and ending on the day before the
anniversary of that date.


(c)            “Board” means the Board of Directors of Employer.


(d)            “Cause” means a finding by the Board of acts or omissions
constituting, in the Board’s reasonable judgment, any of the following occurring
during the Employment Term:


(i) a material breach of duty by Executive in the course of his employment with
Employer or its Affiliates involving fraud, acts of dishonesty (other than
inadvertent acts or omissions), disloyalty to Employer or its Affiliates or
moral turpitude constituting criminal felony; (ii) conduct by Executive that is
materially detrimental to Employer, monetarily or otherwise, or that reflects
unfavorably on Employer or Executive to such an extent that Employer’s best
interests reasonably require the termination of Executive’s employment; (iii)
acts or omissions of Executive materially in violation of his obligations under
this Agreement or at law; (iv) Executive’s material failure to comply with or
enforce the personnel policies of Employer or its Affiliates, specifically
including those concerning equal employment opportunity and those related to
harassing conduct; (v) Executive’s material insubordination to the Board; (vi)
subject to the details of Paragraph 4(b), Executive’s failure to devote his full
working time and best efforts to the performance of his responsibilities to
Employer or its Affiliates; (vii) Executive’s conviction of, or entry of a plea
agreement or consent decree or similar arrangement with respect to a felony or
any material violation of federal or state securities laws, in either case,
having a material adverse effect on Employer or its Affiliates; or (viii)
Executive’s material failure to cooperate with any investigation or inquiry
authorized by the Board or conducted by a governmental authority related to
Employer’s or an Affiliate’s business or Executive’s conduct related to Employer
or an Affiliate.

 
 

--------------------------------------------------------------------------------

 

(e)            “Competitor” means any person or entity that is engaged in the
acquisition, exploration, development and production of oil and gas properties
in competition with the activities of Employer or an Affiliate.


(f)            “Confidential Information” means, without limitation, all
documents or information, in whatever form or medium, concerning or evidencing
sales; costs; pricing; strategies; forecasts and long range plans; financial and
tax information; personnel information; business, marketing and operational
projections, plans and opportunities; customer, vendor, and supplier
information; geological and geophysical maps, data, interpretations, and
analyses; project and prospect locations and leads; well logs, interpretations,
and analyses; and production information; but excluding any such information
that is or becomes generally available to the public other than as a result of
any breach of this Agreement or other unauthorized disclosure by Executive.


(g)            “Corporate Change” means (i) the dissolution or liquidation of
Employer; (ii) a reorganization, merger or consolidation of Employer with one or
more corporations (other than a merger or consolidation effecting a
reincorporation of Employer in another state or any other merger or
consolidation in which the shareholders of the surviving corporation and their
proportionate interests therein immediately after the merger or consolidation
are substantially identical to the shareholders of Employer and their
proportionate interests therein immediately prior to the merger or
consolidation) (collectively, a “Corporate Change Merger”); (iii) the sale of
all or substantially all of the assets of Employer or an Affiliate as defined in
the Rosetta Resources, Inc. 2005 Long-Term Incentive Plan; or (iv) the
occurrence of a Change in Control. A “Change in Control” shall be deemed to have
occurred if (x) individuals who were directors of Employer immediately prior to
a Control Transaction shall cease, within two years of such Control Transaction
to constitute a majority of the Board of Directors of Employer (or of the Board
of Directors of any successor to Employer or to a company which has acquired all
or substantially all its assets) other than by reason of an increase in the size
of the membership of the applicable Board that is approved by at least a
majority of the individuals who were directors of Employer immediately prior to
such Control Transaction or (y) any entity, person or Group acquires shares of
Employer in a transaction or series of transactions that result in such entity,
person or Group directly or indirectly owning beneficially 50% or more of the
outstanding shares of Common Stock. As used herein, “Control Transaction” means
(A) any tender offer for or acquisition of capital stock of Employer pursuant to
which any person, entity, or Group directly or indirectly acquires beneficial
ownership of 20% or more of the outstanding shares of Common Stock; (B) any
Corporate Change Merger of Employer; (C) any contested election of directors of
Employer; or (D) any combination of the foregoing, any one of which results in a
change in voting power sufficient to elect a majority of the Board of Directors
of Employer. As used herein, “Group” means persons who act “in concert” as
described in Sections 13(d)(3) and/or 14(d)(2) of the Securities Exchange Act of
1934, as amended.  Notwithstanding the foregoing, “Corporate Change” shall not
include the Acquisition, the Offering or any public offering of equity of
Employer pursuant to a registration that is effective under the Securities Act
of 1933, as amended. As used herein, “Acquisition” and “Offering” shall have the
same meaning given to those terms in the Rosetta Resources Inc. 2005 Long-Term
Incentive Plan.

 
 

--------------------------------------------------------------------------------

 
 

(h)            “Employment Termination Date” means the effective date of
termination of Executive’s employment as established under Paragraph 6(g).


(i)             “Good Reason” means any of the following actions if taken
without Executive’s prior written consent: (i) any material diminution in
Executive’s authority, responsibilities or duties; (ii) any material diminution
in Executive’s base compensation; (iii) any permanent relocation of Executive’s
regular place of business to a location 50 miles or more from the then-current
location of Employer’s executive offices; or (iv) any other action or inaction
by Employer that constitutes a material breach by Employer of its obligations
under this Agreement. Neither a transfer of employment among Employer and any of
its Affiliates nor a change in the co-employment relationship, standing alone,
constitutes “Good Reason.”
 

(j)             “Inability to Perform” means and shall be deemed to have
occurred if Executive has been determined under Employer’s long-term disability
plan to be eligible for long-term disability benefits. In the absence of
Executive’s participation in, application for benefits under, or existence of
such a plan, “Inability to Perform” means Executive’s inability to perform the
essential functions of his position because of an illness or injury for (i) a
period of six consecutive months or (ii) an aggregate of six months within any
period of 12 consecutive months.


(k)            “Work Product” means all ideas, works of authorship, inventions,
and other creations, whether or not patentable, copyrightable, or subject to
other intellectual-property protection, that are made, conceived, developed or
worked on in whole or in part by Executive while employed by Employer and/or any
of its Affiliates, that relate in any manner whatsoever to the business,
existing or then-proposed, of Employer and/or any of its Affiliates, or any
other business or research or development effort in which Employer and/or any of
its Affiliates engages during Executive’s employment.


2.              Employment.  Employer agrees to employ Executive (directly or
through an Affiliate), and Executive agrees to be employed, for the period set
forth in Paragraph 3. Executive will be employed in the position and with the
duties and responsibilities set forth in Paragraph 4(a) and upon the other terms
and conditions set out in this Agreement. Employer and Executive agree that such
employment may be through a co-employment relationship with a professional
employer organization, subject to the requirements of Paragraph 4(a).

 
 

--------------------------------------------------------------------------------

 

3.              Term.  Executive’s employment under this Agreement shall
commence on November 1, 2007, and shall be for an initial term of one Annual
Period (the “Employment Term”), unless sooner terminated as provided in this
Agreement. Subject to earlier termination as provided in this Agreement, the
Employment Term shall be automatically extended for an additional Annual Period
(not to exceed nine additional Annual Periods) unless either Executive or
Employer gives written notice to the other six months or more prior to the end
of the initial term or, if the Agreement has been automatically extended beyond
the initial term, six months or more prior to the end of the additional Annual
Period. In the event of such an automatic extension, each additional Annual
Period shall be part of the “Employment Term.”  Upon such timely written notice
or at the end of the nine additional periods contemplated above, Executive’s
employment will end upon the expiration of the Employment Term.


4.              Position and Duties.


(a)            During the Employment Term, Executive shall be employed as
President and Chief Executive Officer of Employer, under the direction and
subject to the control of the Board (which direction shall be such as is
customarily exercised over a chief executive officer), and Executive shall be
responsible for the business, affairs, properties and operations of Employer and
shall have general executive charge, management and control of Employer, with
all such powers and authority with respect to such business, affairs, properties
and operations as may be reasonably incident to such duties and
responsibilities.  In addition, Executive shall have such other duties,
functions, responsibilities, and authority as are from time to time delegated to
Executive by the Board; provided, however, that such duties, functions,
responsibilities, and authority are reasonable and customary for a person
serving in the same or similar capacity of an enterprise comparable to Employer.


(b)            During the Employment Term, Executive shall devote his full
business time, skill, and attention and his best efforts to the business and
affairs of Employer to the extent necessary to discharge fully, faithfully, and
efficiently the duties and responsibilities delegated and assigned to Executive
in or pursuant to this Agreement, except for usual, ordinary, and customary
periods of vacation and absence due to illness or other disability and as
otherwise specified in this paragraph.  Employer agrees that it shall not be a
violation of this paragraph for Executive to (i) serve on corporate, civic or
charitable boards or committees, (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions, and (iii) manage personal
investments, so long as in the case of (i), (ii) and (iii) above such activities
do not significantly interfere or conflict with the performance of Executive’s
responsibilities under this Agreement or the interests of
Employer.  Specifically, Employer acknowledges that Executive currently serves
on the Board of Directors of CARBO Ceramics, Inc. and currently serves as the
Chairman of Junior Achievement for Southeast Texas and represents that such
service shall not be considered a violation of this paragraph unless such
activities significantly interfere with Executive’s performance of his
responsibilities under this Agreement.  Executive shall not become a member of
the board of directors or committees of any other business organization without
the prior written consent of the Board.

 
 

--------------------------------------------------------------------------------

 

(c)            In connection with Executive’s employment under this Agreement,
Executive shall be based in Houston, Texas, or at any other place where the
principal executive offices of Employer may be located during the Employment
Term, subject to the provisions of Paragraph 1(i)(iii). Executive also will
engage in such travel as the performance of Executive’s duties in the business
of Employer may require.


(d)            All services that Executive may render to Employer or any of its
Affiliates in any capacity during the Employment Term shall be deemed to be
services required by this Agreement and the consideration for such services is
that provided for in this Agreement.


(e)            Executive hereby acknowledges that he has read and is familiar
with Employer’s policies regarding business ethics and conduct, and will comply
with all such provisions, and any amendments thereto, during the Employment
Term.


5.              Compensation and Related Matters.


(a)            Base Salary.  During each Annual Period of the Employment Term,
Employer shall pay to Executive for his services under this Agreement an annual
base salary (“Base Salary”). The Base Salary as of the Amendment Date shall be
$625,000. The Base Salary is subject to annual adjustments beginning in January
2009, at the discretion of the Board, but in no event shall Employer pay
Executive a Base Salary less than that set forth above, or any increased Base
Salary later in effect, without the consent of Executive. The Base Salary shall
be payable in installments in accordance with the general payroll practices of
Employer, or as otherwise mutually agreed upon.


(b)            Annual Incentives.  Beginning in calendar year 2008 and during
the Employment Term, Executive will participate in any incentive compensation
plan (ICP) applicable to Executive’s position, as may be adopted by Employer
from time to time and in accordance with the terms of such plan(s).  Executive’s
target award opportunity under the ICP will be 100% of Executive’s Base Salary,
and shall be subject to such other terms, conditions and restrictions as may be
established by the Board or the ICP committee.


(c)            Long-Term Incentives.  During the Employment Term, Executive will
participate in Employer’s 2005 Long-Term Incentive Plan (“LTI Plan”) applicable
to Executive’s position, or any successor plan as may be adopted by Employer
from time to time, in accordance with the terms of such plan(s). Except as
provided in Paragraph 5(d), Executive will participate in such long term
incentive opportunities (“LTI opportunities”) as may be determined by the Board
or the LTI Plan committee, as applicable; provided that, in no event shall the
LTI opportunities provided to Executive ever be less than the LTI opportunities
then provided to other senior executives of Employer without the consent of
Executive.

 
 

--------------------------------------------------------------------------------

 

(d)            Equity Grants Related to Initial Employment.  Executive shall be
granted the following awards pursuant to the terms of the LTI Plan:


(i)             On November 1, 2007, a nonqualified stock option to purchase
102,100 shares of Employer’s common stock at an exercise price equal to the Fair
Market Value (as defined in the LTI Plan) of Employer’s common stock on the
November 1, 2007, which option will have a ten year term and be 100% vested on
the date of grant.


(ii)            On November 1, 2007, 102,100 shares of restricted common stock
in Employer, which will vest as follows: (A) 25% of such shares (if a fractional
number, then the next lower whole number) will vest on November 1, 2008,
provided Executive is in the continuous service of Employer or an Affiliate
until and on such vesting date; (B) an additional 25% of such shares (if a
fractional number, then the next lower whole number) will vest on November 1,
2009, provided Executive is in the continuous service of Employer or an
Affiliate until and on such vesting date; and (C) the remaining shares will vest
on November 1, 2010, provided Executive is in the continuous service of Employer
or an Affiliate until and on such vesting date.


(iii)           On January 1, 2008 (if Executive is employed by Employer on such
date), $3,500,000 in value of sign-on restricted common stock in Employer, which
will vest in full on the fifth anniversary of November 1, 2007, provided that
Executive is in the continuous service of Employer or an Affiliate until and on
such vesting date. The number of shares of restricted common stock to be granted
to Executive in respect of the $3,500,000 in value shall be determined by
dividing $3,500,000 by the Fair Market Value (as defined in the LTI Plan) of
Employer’s common stock on November 1, 2007; provided, however, that no more
than 200,000 shares of restricted common stock shall be granted to Executive
pursuant to this Paragraph 5(d)(iii).


Notwithstanding the foregoing, the percentage indicated below of the total
number of shares of restricted common stock granted Executive under this
Paragraph 5(d)(iii) will vest on the date on which the Fair Market Value per
share of Employer’s common stock has reached a level indicated below (each a
“Target Level”) and remained at or above such Target Level for 30 consecutive
trading days, provided that Executive is in the continuous service of Employer
or an Affiliate until and on the applicable vesting date:


$22 per share 15%
$25 per share 20%
$30 per share 30%
$35 per share 20%
$40 per share 15%

 
 

--------------------------------------------------------------------------------

 

To the extent that a specified percentage of shares vests based on a particular
Target Level, and the shares associated with any lower Target Level have not
previously vested, the shares associated with that lower Target Level shall vest
on the same date.


The equity award grants provided for in this Paragraph 5(d) shall be subject to
the terms and conditions of the LTI Plan and the award agreements covering such
awards, which shall be substantially in the forms collectively attached hereto
as Exhibit A, but only to the extent that such forms are not inconsistent with
the terms and conditions of this Agreement.  In the event of an inconsistency
between this Agreement and any such award, the terms of this Agreement shall
govern (including, for example, the definitions of “Cause” and “Good Reason”).


(e)            Employee Benefits.  During the Employment Term, Executive shall
be entitled to participate in all employee benefit plans, programs, and
arrangements that are generally made available by Employer to its similarly
situated employees, including without limitation Employer’s life insurance,
long-term disability, and health plans. Executive acknowledges and agrees that
cooperation and participation in medical or physical examinations may be
required by one or more insurance companies in connection with the applications
for such life and/or disability insurance policies.


(f)             Expenses.  Executive shall be entitled to receive reimbursement
for all reasonable expenses incurred by Executive during the Employment Term in
performing his duties and responsibilities under this Agreement, consistent with
Employer’s policies or practices for reimbursement of expenses incurred by other
senior executives of Employer (“Business Expenses”). Notwithstanding the
foregoing, (i) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (ii) the reimbursement must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred and (iii) the right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.


(g)            Vacations.  During each Annual Period of the Employment Term,
Executive shall be eligible for four weeks’ paid vacation, as well as sick pay
and other paid and unpaid time off in accordance with the policies and practices
of Employer. Executive agrees to use his vacation and other paid time off at
such times that are (i) consistent with the proper performance of his duties and
responsibilities and (ii) mutually convenient for Employer and Executive.


(h)            Fringe Benefits.  During the Employment Term, Executive shall be
entitled to the perquisites and other fringe benefits that are made available by
Employer to its senior executives generally and to such perquisites and fringe
benefits that are made available by Employer to Executive in particular, subject
to any applicable terms and conditions of any specific perquisite or other
fringe benefit.

 
 

--------------------------------------------------------------------------------

 

6.              Termination of Employment.


(a)            Death.  Executive’s employment shall terminate automatically upon
his death.


(b)            Inability to Perform.  Employer may terminate Executive’s
employment for Inability to Perform.


(c)            Termination by Employer for Cause.  Employer may terminate
Executive’s employment for Cause by providing Executive with a Notice of
Termination as set out in Paragraph 6(f). Before terminating Executive’s
employment for Cause, Employer must provide Executive with written notice of its
intent to do so, which notice must specify the particular circumstances or
events that Employer contends gives rise to the existence of Cause; provided,
however, that if Employer intends to exercise its right to terminate Executive’s
employment in whole or part under provisions (iii), (iv), (v), (vi) or (viii) of
the definition of Cause, Employer must first provide Executive with a reasonable
period of time to correct those circumstances or events Employer contends give
rise to the existence of Cause under such provision(s) (the “Correction
Period”), but not to the extent the Board makes a reasonable, good faith
determination that those circumstances or events cannot reasonably be corrected.
A 30-day Correction Period shall be presumptively reasonable. Executive will be
given the opportunity within 30 calendar days of his receipt of Employer’s
written notice of its intent to terminate Executive’s employment for Cause to
defend himself with respect to the circumstances or events specified in such
notice and in a manner and under such procedures as the Board may establish.
Nothing in this Paragraph 6(c) precludes informal discussions between Executive
and any member of the Board regarding such circumstances or events.


(d)            Termination by Executive for Good Reason.  Executive may
terminate his employment for Good Reason. To exercise his right to terminate for
Good Reason, Executive must provide written notice to Employer of his belief
that Good Reason exists within 60 days of the date he first becomes aware of the
condition(s) giving rise to the Good Reason, and that notice shall describe the
condition(s) believed to constitute Good Reason. Employer shall have 30 days to
remedy the Good Reason condition(s). If not remedied within that 30-day period,
Executive may submit a Notice of Termination; provided, however, that the Notice
of Termination invoking Executive’s right to terminate his employment for Good
Reason must be given no later than 100 days after the date Executive first
became aware of the condition(s) giving rise to the Good Reason; otherwise,
Executive is deemed to have accepted the condition(s), or Employer’s correction
of such condition(s), that may have given rise to the existence of Good Reason.


(e)            Termination by Either Party Without Cause or Without Good
Reason.  Either Employer or Executive may terminate Executive’s employment
without Cause or without Good Reason upon at least 60 days’ prior written notice
to the other party.


(f)             Notice of Termination.  Any termination of Executive’s
employment by Employer or by Executive (other than a termination pursuant to
Paragraph 6(a)) shall be communicated by a Notice of Termination. A “Notice of
Termination” is a written notice that must (i) indicate the specific termination
provision in this Agreement relied upon; (ii) in the case of a termination for
Inability to Perform, Cause, or Good Reason, set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision invoked; and (iii) if the termination
is by Executive under Paragraph 6(e), or by Employer for any reason, specify the
Employment Termination Date.  The failure by Employer or Executive to set forth
in the Notice of Termination any fact or circumstance that contributes to a
showing of Cause or Good Reason shall not waive any right of Employer or
Executive or preclude either of them from asserting such fact or circumstance in
enforcing or defending their rights.

 
 

--------------------------------------------------------------------------------

 

(g)            Employment Termination Date.  The Employment Termination Date,
whether occurring before or after a Corporate Change, shall be as follows: (i)
if Executive’s employment is terminated by his death, the date of his death;
(ii) if Executive’s employment is terminated by Employer because of his
Inability to Perform or for Cause, the date specified in the Notice of
Termination, which date shall be no earlier than the date such notice is given;
(iii) if Executive’s employment is terminated by Executive for Good Reason, the
date on which the Notice of Termination is given; (iv) if the termination is
under Paragraph 6(e), the date specified in the Notice of Termination, which
date shall be no earlier than 60 days after the date such notice is given, or
(v) if Executive’s employment is terminated by expiration of the Employment
Term, or Executive or Employer gives timely notice pursuant to Paragraph 3, the
date the Employment Term expires.


(h)            Deemed Resignation.  In the event of termination of Executive’s
employment, Executive agrees that if at such time he is a member of the Board or
is an officer of Employer or a director or officer of any of its Affiliates, he
shall be deemed to have resigned from such position(s) effective on the
Employment Termination Date, unless the Board and Executive agree in writing
prior to the Employment Termination Date that Executive shall remain a member of
the Board, in which case Executive shall not be deemed to have resigned his
position as a member of the Board merely by virtue of the termination of his
employment. Executive agrees to execute and deliver any documents evidencing his
resignation from such positions that Employer may reasonably request; provided,
however, that no such document shall affect the date that Executive ceased to be
a Board member as described above such that Executive continues to have duties
as a Board member beyond the date specified in the preceding sentence.


(i)             Investigation; Suspension.  Employer may suspend Executive with
pay pending (a) an investigation as described in Paragraph 1(d)(viii), or (b) a
determination by the Board whether Executive has engaged in acts or omissions
constituting Cause.  Such a paid suspension shall not constitute a termination
of Executive’s employment, or Good Reason.  Executive agrees to cooperate with
Employer in connection with any such investigation.

 
 

--------------------------------------------------------------------------------

 

7.              Compensation Upon Termination of Employment.


(a)            Death.  If Executive’s employment is terminated by reason of
Executive’s death, Employer shall pay to such person as Executive shall
designate in a written notice to Employer (or, if no such person is designated,
to his estate) any unpaid portion of Executive’s Base Salary through the
Employment Termination Date (the “Compensation Payment”), any earned but unused
vacation (the “Vacation Payment”), and any unreimbursed Business Expenses, at
the time and in the manner required by applicable law but in no event later than
30 business days after the Employment Termination Date.


(b)            Inability to Perform.  If Executive’s employment is terminated by
reason of Executive’s Inability to Perform, Employer shall pay to Executive the
Compensation Payment, the Vacation Payment, and any unreimbursed Business
Expenses at the time and in the manner required by applicable law but in no
event later than 30 business days after the Employment Termination Date.


(c)            Termination by Executive Without Good Reason.  If Executive’s
employment is terminated by Executive pursuant to and in compliance with
Paragraph 6(e), Employer shall pay to Executive the Compensation Payment, the
Vacation Payment, and any unreimbursed Business Expenses, at the time and in the
manner required by applicable law but in no event later than 30 business days
after the Employment Termination Date.


(d)            Termination for Cause.  If Executive’s employment is terminated
by Employer for Cause, Employer shall pay to Executive the Compensation Payment,
the Vacation Payment, and any unreimbursed Business Expenses, at the time and in
the manner required by applicable law but in no event later than 30 business
days after the Employment Termination Date.


(e)            Termination Without Cause or With Good Reason or Upon Expiration
of Employment Term.


(i)             If Executive’s employment is terminated by Employer for any
reason other than death, Inability to Perform, or Cause, or is terminated by
Executive for Good Reason during the Employment Term, or if Executive’s
employment ends upon the expiration of the Employment Term, Employer shall pay
to Executive the Compensation Payment, the Vacation Payment, and any
unreimbursed Business Expenses, at the time and in the manner required by
applicable law but in no event later than 30 business days after the Employment
Termination Date.


(ii)            In addition, if Executive’s employment is terminated by Employer
for any reason other than death, Inability to Perform, or Cause, or is
terminated by Executive for Good Reason during the Employment Term, or if
Employer gives timely notice pursuant to Paragraph 3 and Executive’s employment
therefore ends upon the expiration of the Employment Term, Employer shall pay or
provide to Executive in lieu of any other severance or separation benefits, at
the time and in the manner provided in Paragraph 7(e)(iii), the following if,
within 45 days after the Employment Termination Date, Executive has signed a
general release agreement substantially in the form attached hereto as Exhibit B
and Executive does not revoke such release:

 
 

--------------------------------------------------------------------------------

 

(A)           Executive’s Base Salary as in effect on the Employment Termination
Date (but in no event less than the Base Salary on November 1, 2007), multiplied
by three;


(B)           Executive’s ICP award at the target level for the performance
period in effect on the Employment Termination Date (but in no event less than
the target level specified in Paragraph 5(b)), multiplied by three;


(C)           Immediate grant, and full and immediate vesting, of the restricted
stock grant described Paragraph 5(d)(iii) if not previously granted;


(D)           Full and immediate vesting of all Employer stock options and
restricted stock awards held by Executive as of the Employment Termination Date;


(E)            Executive will have twelve months after the Employment
Termination Date, to exercise all Employer stock options, provided that in no
event may such stock options be exercised after the latest date upon which the
options would have expired by their original terms.


Notwithstanding the foregoing, Employer’s obligation under this Paragraph
7(e)(ii) is limited as follows:


(X)           If Executive engages in any conduct that materially violates
Paragraph 8 or engages in any of the Restricted Activities described in
Paragraph 9, Employer’s obligation to make payments to Executive under this
Paragraph 7(e)(ii), if any such obligation remains, shall end as of the date
Employer so notifies Executive in writing; and


(Y)           If Executive is found guilty or enters into a plea agreement,
consent decree, or similar arrangement with respect to any felony criminal
offense or any material violation of federal or state securities laws, or has a
cease-and-desist order, injunction, or other penalty or judgment issued or
entered in any material civil enforcement action brought against him by any
United States regulatory agency or by a court of competent jurisdiction in a
proceeding commenced by such a regulatory agency (in either case, regardless of
whether Executive admits or denies the substantive allegations, and in each case
for actions or omissions related to his employment with Employer or any of its
Affiliates), (1) Employer’s obligation to make payments to Executive under this
Paragraph 7(e)(ii) shall end as of the date that Employer so notifies Executive
in writing, and (2) Executive shall repay to Employer any amounts paid to him
pursuant to this Paragraph 7(e)(ii) within 30 days after receipt of a written
request to do so by Employer.

 
 

--------------------------------------------------------------------------------

 

(iii)           The amounts provided for under Paragraphs 7(e)(ii)(A) and
7(e)(ii)(B) shall be paid as follows:


(A)           An amount equal to (1) 50% of the amount provided for under
Paragraph 7(e)(ii)(A) plus (2) the sum (to the extent that such sum exceeds
zero) of the amounts provided for under Paragraphs 7(e)(ii)(A) and 7(e)(ii)(B)
less the payment under Paragraph 7(e)(iii)(A)(1) less the Section 409A Exempt
Amount, shall be paid in a single lump sum no later than 60 days after the
Employment Termination Date, provided that the Employment Termination Date,
constitutes a separation from service for purposes of Code Section 409A. For
purposes of this Agreement, the “Section 409A Exempt Amount” is two times the
lesser of (x) Executive’s annualized compensation based upon the annual rate of
pay for services provided to Employer for the calendar year preceding the
calendar year in which Executive has a separation from service (as defined in
the Code and the final regulations and other guidance thereunder (“Code Section
409A”)) with Employer (adjusted for any increase during that year that was
expected to continue indefinitely if the service provider had not separated from
service) or (y) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
Executive has a separation from service.


(B)            The Section 409A Exempt Amount or, if less, the excess of the
amount provided for under Paragraphs 7(e)(ii)(A) and 7(e)(ii)(B) over the amount
paid under Paragraph 7(e)(iii)(A), shall be paid in equal monthly installments
over a period of 18 months commencing on the first day of the sixth month
following the Employment Termination Date, provided that the Employment
Termination Date constitutes a separation from service for purposes of Code
Section 409A.


(f)             Termination of Employment Following Corporate Change.


(i)             If, within the two-year period following a Corporate Change,
Executive’s employment with Employer or an Affiliate or successor of Employer is
terminated for any reason other than death, Inability to Perform, or Cause, is
terminated by Executive for Good Reason, or if Employer or an Affiliate or
successor of Employer gives timely notice pursuant to Paragraph 3 and
Executive’s employment therefore ends upon the expiration of the Employment
Term, Executive will be paid the Compensation Payment, the Vacation Payment and
any unreimbursed Business Expenses, at the time and in the manner required by
applicable law but in no event later than 30 business days after the Employment
Termination Date.  In addition, if, within 45 days after the Employment
Termination Date, Executive has signed a general release agreement substantially
in the form attached hereto as Exhibit B and Executive does not revoke such
release, in lieu of any other payments under Paragraph 7(e)(ii), Employer shall
(A) pay Executive a lump-sum amount equivalent to the sum of the amounts
specified in Paragraph 7(e)(ii)(A) and 7(e)(ii)(B), and (B) provide Executive
the benefits described in Paragraph 7(e)(ii)(C), 7(e)(ii)(D) and
7(e)(ii)(E).  The provisions of Paragraph 7(e)(ii)(X) and 7(e)(ii)(Y) shall not
apply to this Paragraph 7(f).

 
 

--------------------------------------------------------------------------------

 

(ii)            The payment provided for in Paragraph 7(f)(i)(A) shall be paid
in a single lump sum payment on the 60th business day after the Employment
Termination Date.


(iii)           In the event that it is determined that any payment (other than
the Gross-Up payment provided for in this Paragraph 7(f)(iii)) or distribution
by Employer or any of its Affiliates to or for the benefit of Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement, including without limitation any stock option or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) by reason of being considered “contingent on a change in ownership or
control” of Employer, within the meaning of Section 280G of the Code or any
successor provision thereto (such tax being hereafter referred to as the “Excise
Tax”), then Executive will be entitled to receive an additional payment or
payments (a “Gross-Up Payment”). The Gross-Up Payment will be in an amount such
that, after payment by Executive of all taxes, including any Excise Tax imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payment. The determination of whether
an Excise Tax would be imposed, the amount of such Excise Tax, and the
calculation of the amounts referred to in this Paragraph 7(f)(iii) will be made
at the expense of Employer by Employer’s regular independent accounting firm
(the “Accounting Firm”), which shall provide detailed supporting calculations,
and shall be based on the Executive’s actual taxes paid and tax rates applied,
determined by reference to the Executive’s tax returns as filed for the relevant
year(s), copies of which shall be provided to the Accounting Firm..  Any
determination by the Accounting Firm will be binding upon Employer and
Executive.  The Gross-Up Payment will be paid to Executive as soon as
administratively practicable, but in no event later than the end of the
Executive’s taxable year next following the Executive’s taxable year in which
Executive remits the related taxes.

 
 

--------------------------------------------------------------------------------

 

(g)            Health Insurance.  In addition, if Executive’s employment with
Employer or an Affiliate or successor of Employer is terminated or ends under
the circumstances set forth in Paragraph 7(f), Executive will receive, in
addition to any other payments due under this Agreement, the following benefit:
if, at the time of the Employment Termination Date, Executive participates in
one or more health plans offered or made available by Employer and Executive is
eligible for and elects to receive continued coverage under such plans in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) or any successor law, Employer will reimburse Executive during the
18-month period following the Employment Termination Date, for the difference
between the total amount of the monthly COBRA premiums for the same coverage as
in effect on the Employment Termination Date, that are actually paid by
Executive for such continued health plan benefits and the total monthly amount
of the same premiums charged to active senior executives of Employer for health
insurance coverage. Such reimbursement shall be made within the 90-day period
following Executive’s payment of each monthly COBRA premium. Provided, however,
that Employer’s reimbursement obligation under this Paragraph 7(g) shall
terminate upon the earlier of (i) the expiration of the time period described
above or (ii) the date Executive becomes eligible for health insurance coverage
under a subsequent employer’s plan without being subject to any
preexisting-condition exclusion under that plan, which occurrence Executive
shall promptly report to Employer.  Provided further, however, the amount of
COBRA reimbursement during a calendar year may not affect the COBRA expenses
eligible for reimbursement in any other calendar year.


(h)            Exclusive Compensation and Benefits.  The compensation and
benefits described in this Paragraph 7, along with the associated terms for
payment, constitute all of Employer’s obligations to Executive with respect to
the ending of Executive’s employment with Employer and/or its Affiliates,
subject to Paragraph 24 and the remainder of this Paragraph 7(h).  Accordingly,
Executive and Employer expressly acknowledge and agree that, following the
Employment Termination Date, Executive shall have no rights to any employment by
Employer or its Affiliates (including employment as described in Paragraphs 2, 3
and 4 of this Agreement), and no rights to any further compensation or benefits
under Paragraph 5 of this Agreement.  Executive and Employer further acknowledge
and agree that nothing in this Agreement is intended to limit or terminate (i)
any obligations of Employer or Executive under the other terms of this
Agreement, including, but not limited to, with respect to Employer, its
obligations under Paragraphs 12 and 20, and, with respect to Executive, his
obligations under Paragraphs 6(h), 8, 9, 10, 13, 22, and 23, or (ii) any earned,
vested benefits (other than any entitlement to severance or separation pay, if
any) that Executive may have under the applicable provisions of any benefit plan
of Employer in which Executive is participating at the time of the termination
of employment.


(i)             Code Section 409A Matters.  This Agreement is intended to comply
with Code Section 409A and any ambiguous provisions will be construed in a
manner that is compliant with or exempt from the application of Code Section
409A.  If a provision of the Agreement would result in the imposition of an
applicable tax under Code Section 409A, the parties agree that such provision
shall be reformed to avoid imposition of the applicable tax, with such
reformation effected in a manner that has the most favorable result to
Executive.

 
 

--------------------------------------------------------------------------------

 

For purposes of Code Section 409A, each payment or amount due under this
Agreement shall be considered a separate payment, and Executive’s entitlement to
a series of payments under this Agreement is to be treated as an entitlement to
a series of separate payments.


If (x) Executive is a “specified employee,” as such term is defined in Code
Section 409A and determined as described below in this Paragraph 7(i), and (y)
any payment due under this Agreement is subject to Code Section 409A and is
required to be delayed under Code Section 409A because Executive is a specified
employee, that payment shall be payable on the earlier of (A) the first business
day that is six months after Executive’s separation from service, as such term
is defined in Code Section 409A, (B) the date of Executive’s death, or (C) the
date that otherwise complies with the requirements of Section 409A.  This
Paragraph 7(i) shall be applied by accumulating all payments that otherwise
would have been paid within six months of Executive’s separation and paying such
accumulated amounts on the earliest business day which complies with the
requirements of Code Section 409A.  For purposes of determining the identity of
specified employees, the Board may establish procedures as it deems appropriate
in accordance with Code Section 409A.


(j)             Payment after Executive’s Death.  In the event of Executive’s
death after he becomes entitled to a payment or payments pursuant to this
Paragraph 7, any remaining unpaid amounts shall be paid, at the time and in the
manner such payments otherwise would have been paid to Executive, to such person
as Executive shall designate in a written notice to Employer (or, if no such
person is designated, to his estate).


(k)            Offset.  Executive agrees that Employer may set off against, and
Executive authorizes Employer to deduct from, any payments due to Executive, or
to his heirs, legal representatives, or successors, as a result of the
termination of Executive’s employment any amounts which may be due and owing to
Employer or any of its Affiliates by Executive, whether arising under this
Agreement or otherwise; provided, however, that any such set off and deduction
shall be made in a manner that complies with Code Section 409A to the extent
applicable.


8.              Confidential Information.


(a)            Executive acknowledges and agrees that (i) Employer and its
Affiliates are engaged in a highly competitive business; (ii) Employer and its
Affiliates have expended considerable time and resources to develop goodwill
with their customers, vendors, and others, and to create, protect, and exploit
Confidential Information; (iii) Employer must continue to prevent the dilution
of its and its Affiliates’ goodwill and unauthorized use or disclosure of its
Confidential Information to avoid irreparable harm to its legitimate business
interests; (iv) in the oil and gas acquisition, exploration, development and
production business, his participation in or direction of Employer’s or its
Affiliates’ day-to-day operations and strategic planning are an integral part of
Employer’s continued success and goodwill; (v) given his position and
responsibilities, he necessarily will be creating Confidential Information that
belongs to Employer and enhances Employer’s goodwill, and in carrying out his
responsibilities he in turn will be relying on Employer’s goodwill and the
disclosure by Employer to him of Confidential Information; and (vi) he will have
access to Confidential Information that could be used by any Competitor of
Employer in a manner that would irreparably harm Employer’s competitive position
in the marketplace and dilute its goodwill.  Employer acknowledges and agrees
that nothing in this Agreement precludes Executive from accepting employment
from any third party employer after termination of employment with Employer and
its Affiliates for whatever reason, provided that Executive complies with his
obligations under Paragraph 8(d) and at law with respect to the Confidential
Information.

 
 

--------------------------------------------------------------------------------

 

(b)            Employer acknowledges and agrees that Executive must have and
continue to have throughout his employment the benefits and use of its and its
Affiliates’ goodwill and Confidential Information in order to properly carry out
his responsibilities. Employer accordingly promises upon execution and delivery
of this Agreement to provide Executive immediate and continuing access to
Confidential Information and to authorize him to engage in activities that will
create new and additional Confidential Information.


(c)            Employer and Executive thus acknowledge and agree that during
Executive’s employment with Employer, and upon execution and delivery of this
Agreement, he (i) will receive Confidential Information that is unique,
proprietary, and valuable to Employer and/or its Affiliates; (ii) will create
Confidential Information that is unique, proprietary, and valuable to Employer
and/or its Affiliates; and (iii) will benefit, including without limitation by
way of increased earnings and earning capacity, from the goodwill Employer and
its Affiliates have generated and from the Confidential Information.


(d)            Accordingly, Executive acknowledges and agrees that at all times
during his employment by Employer and/or any of its Affiliates and thereafter:


(i)             all Confidential Information shall remain and be the sole and
exclusive property of Employer and/or its Affiliates;


(ii)            he will protect and safeguard all Confidential Information;


(iii)           he will hold all Confidential Information in strictest
confidence and not, directly or indirectly, disclose or divulge any Confidential
Information to any person other than an officer, director, or employee of, or
legal counsel for, Employer or its Affiliates, to the extent necessary for the
proper performance of his responsibilities unless authorized to do so by
Employer or compelled to do so by law or valid legal process;

 
 

--------------------------------------------------------------------------------

 

(iv)           if he believes he is compelled by law or valid legal process to
disclose or divulge any Confidential Information, he will notify Employer in
writing sufficiently in advance of any such disclosure to allow Employer the
opportunity to defend, limit, or otherwise protect its interests against such
disclosure;


(v)           at the end of his employment with Employer for any reason or at
the request of Employer at any time, he will return to Employer all Confidential
Information and all copies thereof, in whatever tangible form or medium,
including electronic; and


(vi)           absent the promises and representations of Executive in this
Paragraph 8 and in Paragraph 9, Employer would require him immediately to return
any tangible Confidential Information in his possession, would not provide
Executive with new and additional Confidential Information, would not authorize
Executive to engage in activities that will create new and additional
Confidential Information, and would not enter or have entered into this
Agreement.


9.              Nonsolicitation Obligations.  In consideration of Employer’s
promises to provide Executive with Confidential Information and to authorize him
to engage in activities that will create new and additional Confidential
Information upon execution and delivery of this Agreement, and the other
promises and undertakings of Employer in this Agreement, Executive agrees that,
while he is employed by Employer and/or any of its Affiliates and for a 2-year
period following the end of that employment for any reason, he shall not engage
in any of the following activities (the “Restricted Activities”):


(a)            He will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then employed by or
otherwise engaged to perform services for Employer or its Affiliates to leave
that employment or cease performing those services; and


(b)            He will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then a customer,
supplier, or vendor of Employer or any of its Affiliates to cease being a
customer, supplier, or vendor of Employer or any of its Affiliates or to divert
all or any part of such person’s or entity’s business from Employer or any of
its Affiliates.


Executive acknowledges and agrees that the restrictions contained in this
Paragraph 9 are ancillary to an otherwise enforceable agreement, including
without limitation the mutual promises and undertakings set forth in Paragraph
8; that Employer’s promises and undertakings set forth in Paragraph 8 and
Executive’s position and responsibilities with Employer give rise to Employer’s
interest in restricting Executive’s post-employment activities; that such
restrictions are designed to enforce Executive’s promises and undertakings set
forth in this Paragraph 9 and his common-law obligations and duties owed to
Employer and its Affiliates; that the restrictions are reasonable and necessary,
are valid and enforceable under Texas law, and do not impose a greater restraint
than necessary to protect Employer’s goodwill, Confidential Information, and
other legitimate business interests; that he will immediately notify Employer in
writing should he believe or be advised that the restrictions are not, or likely
are not, valid or enforceable under Texas law or the law of any other state that
he contends or is advised is applicable; that the mutual promises and
undertakings of Employer and Executive under Paragraphs 8 and 9 are not
contingent on the duration of Executive’s employment with Employer; that absent
the promises and representations made by Executive in this Paragraph 9 and
Paragraph 8, Employer would require him to return any Confidential Information
in his possession, would not provide Executive with new and additional
Confidential Information, would not authorize Executive to engage in activities
that will create new and additional Confidential Information, and would not
enter or have entered into this Agreement; and that his obligations under
Paragraphs 8 and 9 supplement, rather than supplant, his common-law duties of
confidentiality and loyalty owed to Employer.

 
 

--------------------------------------------------------------------------------

 

 Employer agrees that any action that is undertaken by a subsequent employer of
Executive will not be treated as an action by Executive for purposes of the
foregoing provisions of this Paragraph 9 unless Executive personally engages in
a Restricted Activity, whether directly or indirectly.


10.            Intellectual Property.


(a)            In consideration of Employer’s promises and undertakings in this
Agreement, Executive agrees that all Work Product will be disclosed promptly by
Executive to Employer, shall be the sole and exclusive property of Employer, and
is hereby assigned to Employer, regardless of whether (i) such Work Product was
conceived, made, developed or worked on during regular hours of his employment
or his time away from his employment, (ii) the Work Product was made at the
suggestion of Employer; or (iii) the Work Product was reduced to drawing,
written description, documentation, models or other tangible form. Without
limiting the foregoing, Executive acknowledges that all original works of
authorship that are made by Executive, solely or jointly with others, within the
scope of his employment and that are protectable by copyright are “works made
for hire,” as that term is defined in the United States Copyright Act (17
U.S.C., Section 101), and are therefore owned by Employer from the time of
creation.


(b)            Executive agrees to assign, transfer, and set over, and Executive
does hereby assign, transfer, and set over to Employer, all of his right, title
and interest in and to all Work Product, without the necessity of any further
compensation, and agrees that Employer is entitled to obtain and hold in its own
name all patents, copyrights, and other rights in respect of all Work Product.
Executive agrees to (i) cooperate with Employer during and after his employment
with Employer in obtaining patents or copyrights or other intellectual-property
protection for all Work Product; (ii) execute, acknowledge, seal, and deliver
all documents tendered by Employer to evidence its ownership thereof throughout
the world; and (iii) cooperate with Employer in obtaining, defending, and
enforcing its rights therein.

 
 

--------------------------------------------------------------------------------

 

(c)            Executive represents that there are no other contracts to assign
inventions or other intellectual property that are now in existence between
Executive and any other person or entity. Executive further represents that he
has no other employment or undertakings that might restrict or impair his
performance of this Agreement. Executive will not in connection with his
employment by Employer, use or disclose to Employer any confidential, trade
secret, or other proprietary information of any previous employer or other
person that Executive is not lawfully entitled to disclose.


11.            Reformation.  If the provisions of Paragraphs 8, 9, or 10 are
ever deemed by a court to exceed the limitations permitted by applicable law,
Executive and Employer agree that such provisions shall be, and are,
automatically reformed to the maximum limitations permitted by such law.


12.            Indemnification and Insurance.  Employer shall indemnify
Executive both (i) to the fullest extent permitted by the laws of the State of
Delaware, and (ii) in accordance with the more favorable of Employer’s
certificate of incorporation, bylaws and standard indemnification agreement as
in effect on November 1, 2007 or as in effect on the date as of which the
indemnification is owed.  In addition, Employer shall provide Executive with
coverage under directors’ and officers’ liability insurance policies on terms
not less favorable than those provided to any of its other directors and
officers as in effect from time to time.


13.            Assistance in Litigation.  During the Employment Term and
thereafter for the lifetime of Executive, Executive shall, upon reasonable
notice, furnish such information and proper assistance to Employer or any of its
Affiliates as may reasonably be required by Employer in connection with any
litigation, investigations, arbitrations, and/or any other fact-finding or
adjudicative proceedings involving Employer or any of its Affiliates. This
obligation shall include, without limitation, to promptly upon request meet with
counsel for Employer or any of its Affiliates and provide truthful testimony at
the request of Employer or as otherwise required by law or valid legal process.
Following the Employment Term, Employer shall reimburse Executive for all
reasonable out-of-pocket expenses incurred by Executive and approved in advance
by Employer in rendering such assistance (such as travel, parking, and meals but
not attorney’s fees), but shall have no obligation to compensate Executive for
his time in providing information and assistance in accordance with this
Paragraph 13, provided that such reimbursement shall be made on or before the
last day of the calendar year following the calendar year in which the expense
is incurred, and provided further that Executive’s obligations under this
Paragraph 13 following the Employment Termination Date shall not unreasonably
interfere with Executive’s employment or other activities and endeavors.


14.            No Obligation to Pay. With regard to any payment due to Executive
under this Agreement, it shall not be a breach of any provision of this
Agreement for Employer to fail to make such payment to Executive if (i) Employer
is prohibited from making the payment; (ii) Employer would be obligated to
recover the payment if it was made; or (iii) Executive would be obligated to
repay the payment if it was made; provided, however, that this Paragraph 14
shall only apply if such prohibition or obligation is legally imposed by statute
or regulation.

 
 

--------------------------------------------------------------------------------

 

15.            Deductions and Withholdings. With respect to any payment to be
made to Executive, Employer shall deduct, where applicable, any amounts
authorized by Employee, and shall withhold and report all amounts required to be
withheld and reported by applicable law.


16.            Notices.  All notices, requests, demands, and other
communications required or permitted to be given or made by either party shall
be in writing and shall be deemed to have been duly given or made (a) when
delivered personally, or (b) when deposited in the United States mail, first
class registered or certified mail, postage prepaid, return receipt requested,
to the party for which intended at the following addresses (or at such other
addresses as shall be specified by the parties by like notice, except that
notices of change of address shall be effective only upon receipt):


(i)             If to Employer, at:


Rosetta Resources Inc.
Attn: General Counsel
717 Texas
Suite 2800
Houston, Texas 77002


(ii)            If to Executive, at Executive’s then-current home address on
file with Employer.


17.            Injunctive Relief.  Executive acknowledges and agrees that
Employer would not have an adequate remedy at law and would be irreparably
harmed in the event that any of the provisions of Paragraphs 8, 9, and 10 were
not performed in accordance with their specific terms or were otherwise
breached. Accordingly, Executive agrees that Employer shall be entitled to
equitable relief, including preliminary and permanent injunctions and specific
performance, in the event Executive breaches or threatens to breach any of the
provisions of such Paragraphs, without the necessity of posting any bond or
proving special damages or irreparable injury. Such remedies shall not be deemed
to be the exclusive remedies for a breach or threatened breach of this Agreement
by Executive, but shall be in addition to all other remedies available to
Employer at law or equity.


18.            Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Agreement
be reduced by any compensation earned by Executive as the result of employment
by another employer after the date of termination of Executive’s employment with
Employer, or otherwise.


19.            Binding Effect; No Assignment by Executive; No Third Party
Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, legal representatives, successors, and
assigns; provided, however, that Executive shall not assign or otherwise
transfer this Agreement or any of his rights or obligations under this
Agreement. Subject to Paragraph 20, Employer is authorized to assign or
otherwise transfer this Agreement or any of its rights or obligations under this
Agreement only to an Affiliate of Employer. Executive shall not have any right
to pledge, hypothecate, anticipate, or in any way create a lien upon any
payments or other benefits provided under this Agreement; and no benefits
payable under this Agreement shall be assignable in anticipation of payment
either by voluntary or involuntary acts, or by operation of law, except by will
or pursuant to the laws of descent and distribution. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any person other than
the parties, and their respective heirs, legal representatives, successors, and
permitted assigns, any rights, benefits, or remedies of any nature whatsoever
under or by reason of this Agreement.

 
 

--------------------------------------------------------------------------------

 

20.            Assumption by Successor.  Employer shall ensure that any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all the business and/or
assets of Employer or the oil and gas acquisition, exploration, development and
production business of Employer, either by operation of law or written
agreement, assumes the obligations of this Agreement (the “Assumption
Obligation”). If Employer fails to fulfill the Assumption Obligation, such
failure shall be considered Good Reason; provided, however, that the
compensation to which Executive would be entitled to upon a termination for Good
Reason pursuant to Paragraph 7(f) shall be the sole remedy of Executive for any
failure by Employer to fulfill the Assumption Obligation. As used in this
Agreement, “Employer” shall include any successor or assignee (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all the business and/or assets of Employer or the oil and gas
exploration, development and production business of Employer that executes and
delivers the agreement provided for in this Paragraph 20 or that otherwise
becomes obligated under this Agreement by operation of law.


21.            Legal Fees and Expenses.  Employer will reimburse Executive for
all reasonable legal fees and expenses incurred by Executive in connection with
the preparation, review, and negotiation of this Agreement prior to its
execution, provided that any such reimbursement shall be made within the same
calendar year in which the fees and expenses are incurred.


22.            Governing Law; Venue.  This Agreement and the employment of
Executive shall be governed by the laws of the State of Texas except for its
laws with respect to conflict of laws. The exclusive forum for any lawsuit
arising from or related to Executive’s employment or this Agreement shall be a
state or federal court in Harris County, Texas. This provision does not prevent
Employer from removing to an appropriate federal court any action brought in
state court. EXECUTIVE HEREBY CONSENTS TO, AND WAIVES ANY OBJECTIONS TO, REMOVAL
TO FEDERAL COURT BY EMPLOYER OF ANY ACTION BROUGHT AGAINST IT BY EXECUTIVE.


23.            JURY TRIAL WAIVER.  IN THE EVENT THAT ANY DISPUTE ARISING FROM OR
RELATED TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH EMPLOYER RESULTS IN A
LAWSUIT, BOTH EMPLOYER AND EXECUTIVE MUTUALLY WAIVE ANY RIGHT THEY MAY OTHERWISE
HAVE FOR A JURY TO DECIDE THE ISSUES IN THE LAWSUIT, REGARDLESS OF THE PARTY OR
PARTIES ASSERTING CLAIMS IN THE LAWSUIT OR THE NATURE OF SUCH CLAIMS. EMPLOYER
AND EXECUTIVE IRREVOCABLY AGREE THAT ALL ISSUES IN SUCH A LAWSUIT SHALL BE
DECIDED BY A JUDGE RATHER THAN A JURY.

 
 

--------------------------------------------------------------------------------

 

24.            Entire Agreement.  This Agreement contains the entire agreement
between the parties concerning the subject matter expressly addressed herein and
supersedes all prior agreements and understandings, written and oral, between
the parties with respect to such subject matter.  However, nothing in this
Paragraph 24 is intended to limit any obligations of the parties under any other
agreement that Employer may enter into with Executive after the Amendment Date.


25.            Modification; Waiver.  No person, other than pursuant to a
resolution duly adopted by the members of the Board, shall have authority on
behalf of Employer to agree to modify, amend, or waive any provision of this
Agreement. Further, this Agreement may not be changed orally, but only by a
written agreement signed by the party against whom any waiver, change,
amendment, modification or discharge is sought to be enforced. Executive
acknowledges and agrees that no breach by Employer of this Agreement or failure
to enforce or insist on its rights under this Agreement shall constitute a
waiver or abandonment of any such rights or defense to enforcement of such
rights.


26.            Construction.  This Agreement is to be construed as a whole,
according to its fair meaning, and not strictly for or against any of the
parties.


27.            Severability.  If any provision of this Agreement shall be
determined by a court to be invalid or unenforceable, the remaining provisions
of this Agreement shall not be affected thereby, shall remain in full force and
effect, and shall be enforceable to the fullest extent permitted by applicable
law.


28.            Counterparts.  This Agreement may be executed by the parties in
any number of counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same agreement.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employer has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Executive has executed this
Agreement, effective as of the date first set forth above.


EMPLOYER
 
EXECUTIVE
           
ROSETTA RESOURCES INC.
 
RANDY L. LIMBACHER
                               
By:
       
D. HENRY HOUSTON
     
CHAIRMAN, BOARD OF DIRECTORS
     

 
 

--------------------------------------------------------------------------------